In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-12-00520-CR


               ARMANDO VEJAR A/K/A ARMANDO VEJAR PENALOZA
                   A/K/A ARMANDO PENALOSA, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 69th District Court
                                     Hartley County, Texas
                    Trial Court No. 1081H, Honorable Ron Enns, Presiding

                                        April 30, 2013

                 ORDER DENYING MOTION FOR EXTENSION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Following a plea of not guilty, Appellant, Armando Vejar a/k/a Armando Vejar

Penaloza a/k/a Armando Penalosa, was convicted by a jury of possession of less than

one gram of cocaine 1 and sentenced to 300 days in a state jail facility, suspended in

favor of four years community supervision, and a $1,500 fine which was not suspended.

Sentence was imposed on October 29, 2012, and notice of appeal was filed on


1
TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (W EST 2010).
November 26, 2012. The clerk’s record and two supplemental clerk’s records have

been filed. The reporter’s record was originally due to be filed on February 26, 2013.

On February 27, 2013, the court reporter requested an extension of time citing

Appellant’s failure to pay for the record as the reason and was granted until March 29,

2013, in which to file the record.


       On March 28, 2013, a subsequent request for an extension of time was filed

again citing Appellant’s failure to pay as the reason. By letter dated April 1, 2013, this

Court granted an extension to May 1, 2013. That letter also advised the court reporter

that a supplemental clerk’s record showed the trial court had appointed Jerod Pingelton

to represent Appellant on appeal.


       Now pending in this Court is another request for an extension of time to file the

reporter’s record.     The reason provided is “Appellant has not paid or made

arrangements to pay for the record.” Appellant is proceeding in forma pauperis on

appeal and has been appointed counsel by the trial court to pursue his appeal. The

court reporter’s reason for requesting an extension is not good cause for granting an

extension.


       By order of this Court, the request for an extension of time in which to file the

reporter’s record is denied. The reporter’s record is due instanter. Failure to file the

reporter’s record including arguments, evidence and exhibits, if any, on or before

Tuesday, May 14, 2013, will result in abatement of the appeal and remand of the cause

to the trial court for further proceedings to determine why the reporter’s record has not

been filed.


                                            2
It is so ordered.


                        Per Curiam


Do not publish.




                    3